¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its April 3, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is denied. The Petitioner's motion to supplement, motion for exhaustion of administrative remedies, and all other motions are also denied.
For the Court.
/s/ Fairhurst, C.J.CHIEF JUSTICE